Citation Nr: 1342648	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2012, the Veteran was provided a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the Veteran was provided a VA examination in order to ascertain the nature of any current neck and/or back disability and, if any, whether each was incurred in or due to the Veteran active duty, to specifically include as a result of an in-service March 1971 motor vehicle accident.  In rendering the negative etiological opinion, the September 2010 VA examiner found that the Veteran's service treatment records included "no reference" to cervical or back injuries and, thus, the Veteran's current cervical and lumbar spine disabilities were not as likely as not due to his in-service motor vehicle accident.  

Despite the examiner's findings, the Board observes that a March 1971 service treatment report included an impression of mild strain, right paraspinal area.  This impression/diagnosis was reiterated in an April 1971 service treatment record.  Further, according to service treatment records dated in May and July 1971, the Veteran sustained a right neck strain.  With respect to the Veteran's back, a service treatment record dated in February 1973 demonstrated that the Veteran had a history of "recurrent back pain."  The examiner did not discuss these treatment records and they were not considered as an aspect of the rendered etiological opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Further, in rendering the etiological opinion, the September 2010 VA examiner did not address the Veteran's lay assertions as to the onset and course of symptoms and, instead, relied solely on the treatment records associated with the claims file.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).  For these reasons, the Board finds that the September 2010 VA examination is not adequate for purposes of adjudicating the Veteran's above-captioned claims and, thus, a remand is required in order to obtain a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Additionally, the Veteran stated that he was first treated after the March 1971 motor vehicle accident at a civilian hospital located in Dallas, Texas, that he believed was named Heartland Hospital.  The Veteran has not submitted treatment records associated with his care at this hospital and there is no indication that the RO undertook efforts to obtain the resulting records.  As such, the Board finds that a remand is also warranted in order for the RO to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide clarification as to the civilian hospital at which he first received medical treatment following the March 1971 motor vehicle accident.

2.  The RO should then attempt to obtain the Veteran's relevant treatment records from the hospital that he identifies.  If the RO does not receive a response from the Veteran, the RO should undertake efforts to obtain his treatment records from Heartland Hospital in Dallas, Texas.  All attempts to obtain this evidence should be documented and that documentation should be associated with the claims file.

3.  The RO should then make available the Veteran's claims file to the VA examiner who administered the September 2010 VA examination (or an appropriate substitute) and ask that a supplemental opinion be provided.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that 

(a) any currently diagnosed neck disability was incurred in or due to the Veteran's active duty, to include, but not limited to, the March 1971 motor vehicle accident, AND

(b) any currently diagnosed back disability was incurred in or due to the Veteran's active duty, to include, but not limited to, the March 1971 motor vehicle accident.

In providing these opinions, the examiner must address the Veteran's lay statements as to symptoms during and after his active duty, including the symptoms subsequent to the March 1971 motor vehicle accident.  Further, the examiner must address the service treatment records pertaining to a right neck strain and recurrent back pain.  The examiner must fully explain the rendered opinion(s), including a thorough underlying rationale for any conclusion reached.

5.  Thereafter, the RO should re-adjudicate the appeal, to include all of the evidence submitted or obtained since the April 2010 statement of the case.  If the benefits sought on appeal remain denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  The appeal should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

